                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 DEXTER ANDERSON,

           Plaintiff,                                                   ORDER
    v.
                                                               Case No. 18-cv-777-wmc
 UNITED STATES OF AMERICA,
 D. VAIR and ORMAN,

           Defendants.


          Plaintiff Dexter Anderson, an inmate in the custody of the Federal Bureau of Prisons,

has submitted a proposed Bivens action. Plaintiff has filed a certified account statement in

support of his motion for leave to proceed without prepaying the fee. After considering the

motion and supporting documentation, the court concludes that plaintiff qualifies for indigent

status.

          Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using

information from the certified account statement plaintiff submitted, I conclude plaintiff’s

initial partial filing fee to be $147.25. For this case to proceed, plaintiff must submit this

amount on or before October 25, 2018.

                                             ORDER

          IT IS ORDERED that,

          1.      Plaintiff Dexter Anderson is assessed $147.25 as an initial partial payment of

the $350.00 fee for filing this case. Plaintiff is to submit a check or money order made payable

to the clerk of court in the amount of $147.25 or advise the court in writing why plaintiff is

not able to submit the assessed amount on or before October 25, 2018.
       2.      If, by October 25, 2018, plaintiff fails to make the initial partial payment or

show cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily

and the case will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 3rd day of October, 2018.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
